DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 21 introduces a limitation of “wherein said first plate is between said micro movable mirror and said second plate, and wherein said micro movable mirror is movable directly toward said capacitor.” The purpose of this limitation appears to be to distinguish from Moshe (US 7,411,682) See Interview Summary of April 5, 2022. This limitation is taken to mean that the center (optical axis) of the movable mirror moves directly towards the center of the first capacitor plate. This limitation would exclude the capacitor plate being offset from the optical axis of the movable mirror. Applicant cites original Fig. 3; page 22, lines 12-16 and page 13, line 3 for support of the claim limitation that the micro movable mirror is movable directly toward the capacitor.

Figure 3 does not provide support for “directly toward”
Looking at Figure 3, the feedback sensor 48 (i.e. capacitor) is shown to be off to the side, albeit the bottom side. Movable mirror 44 does not move directly to the capacitor 48 as understood by the Examiner. The added motion arrow shows the direction the mirror must move in order to correspond to “directly toward” the capacitor (feedback sensor 48); however the mirror is shown to move along a different direction.
It is the Examiner’s opinion that Figure 3 shows the capacitor off to the side similar to Applicant’s characterization of Figure 1A of Moshe and thus Figure 3 does not provide support that the movable mirror moves directly to the capacitor substantially differently than Moshe. Figure 3 also does not show a view from a different angle or perspective that would indicate the relative positions of the capacitor and movable mirror. Although Applicant does not look to Figure 1 for support, the Examiner has reviewed Figure 1 again and it too also shows the feedback sensor located near the side of the movable mirror.

    PNG
    media_image1.png
    287
    681
    media_image1.png
    Greyscale


Page 22, lines 12-16 does not provide support 
	The Examiner has carefully reviewed the relevant passage and has not found sufficient support such that one of ordinary skill in the art would understand the inventor had possession of the claimed invention. Furthermore, the passage is nearly identical to a passage in Moshe (see col. 18, lines 60 – col. 19, line 12) and thus the passage does not show any distinction of “directly towards” from Moshe.

Page 13, line 3 does not provide support 
	The Examiner has carefully reviewed the relevant passage and has not found any support such that one of ordinary skill in the art would understand the inventor had possession of the claimed invention. 

Having reviewed the disclosure and Applicant’s support citation, the Examiner submits that “directly towards” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886